      Case 3:19-cv-00207 Document 316-5 Filed on 12/02/19 in TXSD Page 1 of 1



                                    EXHIBIT E
                            WHITE HARRISON CLAIMANTS

1.      Earl Branch, III
2.      John Gay
3.      Karrie Gay
4.      Joseph Salazar
5.      Keith Woodward
6.      Ralph Frazier
7.      Janice Caballero
8.      Robert Calderon
9.      Louis Canalito
10.     Jacob Howard
11.     Lecel Kimball
12.     Joe Malcaluso
13.     James Harrison
14.     Clear Lake Shuttle Bus, Inc.
15.     Clear Lake & Galveston Charter Boats
16.     Billy Beazley
17.     Hillman’s Seafood Inc.
18.     Louis’ Bait Shop
19.     Steven Rushing
20.     Tiffany Lean, II
21.     Nanette Coco
22.     Bay Products, Inc.
23.     Justin Doby
24.     SSL Int. IWC
25.     Gods for Diamonds
